SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1157
KA 15-01659
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICKY D. PEGLOW, II, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered January 13, 2015. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of grand larceny in the fourth
degree (Penal Law § 155.30 [1]). In appeal No. 2, he appeals from a
judgment convicting him, upon the same plea of guilty, of falsifying
business records in the first degree (§ 175.10). With respect to
appeal No. 1, defendant’s valid waiver of the right to appeal
encompasses his challenge to the factual sufficiency of the plea
allocution (see People v Grimes, 53 AD3d 1055, 1056, lv denied 11 NY3d
789) and, in any event, defendant failed to preserve that challenge
for our review by failing to move to withdraw the plea or to vacate
the judgment of conviction (see People v Jackson, 50 AD3d 1615, 1615-
1616, lv denied 10 NY3d 960).

     Contrary to defendant’s further contention in both appeals, the
sentence is not illegal. Furthermore, his valid waiver of the right
to appeal with respect to both the conviction and sentence encompasses
his contention in both appeals that the sentence is unduly harsh and
severe (see People v Lopez, 6 NY3d 248, 255-256; cf. People v Maracle,
19 NY3d 925, 928).



Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court